                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

CORY MATHIS                                     §

VS.                                             §                CIVIL ACTION NO. 1:19cv209

WARDEN FCC BEAUMONT                             §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Cory Mathis, proceeding pro se, filed the above-styled petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241. The court previously referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28

U.S.C. § 636 and applicable orders of this court. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending the petition be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 4 day of March, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
